DETAILED ACTION
Claims 1-26 are pending.

Allowable Subject Matter
Claims 1-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method/non-transitory computer readable medium comprising the following limitation/feature:
(Claim 1) - "receive second power option data specifying a second minimum power usage threshold associated with a second time interval; and responsive to receiving the second power option data, provide second control instructions for the set of computing systems based on a combination of at least: (i) a second power consumption target for the set of computing systems for the second time interval, wherein the second power consumption target is equal to or greater than the second minimum power usage threshold associated with the second time interval, and (ii) at least one condition of the set of conditions”,
(Claim 17) – “receiving second power option data specifying a second minimum usage power threshold associated with a second time interval; and responsive to receiving the second power option data, providing second control instructions for the set of computing systems based on a combination of at least (i) a second power consumption target for the set of computing systems for the second time interval, wherein the second power consumption target is equal to or greater than the second minimum power usage threshold associated with the second time interval, and (ii) at least one condition of the set of conditions”, and
(Claim 26)  - “receiving second power option data specifying a second minimum usage power threshold associated with a second time interval; and responsive to receiving the second power option data, providing second control instructions for the set of computing systems based on a combination of at least (i) a second power consumption target for the set of computing systems for the second time interval, wherein the second power consumption target is equal to or greater than the second minimum power usage threshold associated with the second time interval, and (ii) at least one condition of the set of conditions”,
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119